Exhibit 10.1

UNITED STATIONERS INC.

2015 LONG-TERM INCENTIVE PLAN

Performance Based Restricted Stock Unit Award Agreement

This Restricted Stock Unit Award Agreement (this “Agreement”), dated March 15,
2015 (the “Award Date”), is by and between [FIRST NAME] [LAST NAME] (the
“Participant”), and United Stationers Inc., a Delaware corporation (the
“Company”). Any term capitalized but not defined in this Agreement will have the
meaning set forth in the Company’s 2015 Long-Term Incentive Plan (the “Plan”).

In the exercise of its discretion to grant awards under the Plan, the Committee
has determined that the Participant should receive an award of restricted stock
units (“Units”) under the Plan, on the following terms and conditions:

1.

Grant. The Company hereby grants to the Participant a Restricted Stock Unit
Award (the “Award”) consisting of [SHARES GRANTED] Units (the “Target Number of
Units”), subject to possible increase to as many as two times the Target Number
of Units (the “Maximum Number of Units”) noted above depending on the degree to
which the Company has satisfied the performance-based objectives specified in
Appendix A to this Agreement. Each Unit that vests represents the right to
receive one share of the Company’s common stock as provided in Section 5 of this
Agreement. The Award will be subject to the terms and conditions of the Plan and
this Agreement.

2.

No Rights as a Stockholder. The Units granted pursuant to this Award do not
entitle the Participant to any rights of a stockholder of the Company unless and
until the Units vest as set forth in Section 3 and the Company has caused the
Stock to be issued as set forth in Section 5. The Participant’s rights with
respect to the Units shall remain forfeitable at all times until satisfaction of
the vesting conditions set forth in Section 3 of this Agreement.

3.

Vesting; Effect of Date of Termination. For purposes of this Agreement, “Vesting
Date” means any date on which Units subject to this Award vest as provided in
this Section 3.

(a)

Subject to paragraphs 3(b) through 3(f), the Participant’s Units will be
eligible to vest on March 1, 2018 (the “Vesting Date”). Units will vest on the
Vesting Date (i) if the Participant’s Date of Termination has not occurred
before the Vesting Date, and (ii) only to the extent the Units have been earned
as provided in Section 4 during the period (the “Performance Period”) from
January 1, 2015 to December 31, 2017 (the “Determination Date”).  The period
from the Award Date through the Vesting Date is referred to as the “Vesting
Period.” If the Participant’s Date of Termination occurs for any reason during
the Vesting Period, the Participant’s Units that have not yet vested will be
forfeited on and after the Participant’s Date of Termination, except as provided
in paragraphs 3(b) through 3(f).

 

(b)

If the Participant’s Date of Termination occurs during the Vesting Period by
reason of the Participant’s death or Permanent and Total Disability (as defined
in paragraph 3(f)), a portion of the then unvested Units subject to this Award
will become vested as of the Participant’s Date of Termination. That portion
shall be equal to a number of Units determined by multiplying the Target Number
of Units by a fraction, the numerator of which shall be the number of whole
months elapsed from the Award Date, and the denominator of which shall be
36. Any remaining Units subject to this Award that do not vest as provided in
this paragraph shall be forfeited.

 

(c)

If the Participant’s Date of Termination occurs during the Vesting Period by
reason of the Participant’s Retirement (as defined in paragraph 3(h)), then the
unvested Units will vest on the Vesting Date to the extent that the Units have
been earned as provided in Section 4 during the Performance Period, but only if
the following conditions have been satisfied: (i) the Participant has provided
the Company with written notice of his or her intent to retire at least 3 months
prior to the Participant’s Date of Termination (but such advance notice shall
not be required if Retirement occurs as a result of Participant’s involuntary
separation from service without Cause,

1

--------------------------------------------------------------------------------

 

Participant’s death or Permanent and Total Disability, or Participant’s
separation from service for Good Reason); and (ii) the Participant executes
prior to such Date of Termination a release of claims and an agreement not to
compete in such forms as the Company may prescribe. If these conditions are not
satisfied prior to Participant’s Date of Termination, any unvested Units as of
the Date of Termination shall be forfeited.

(d)

If a Change of Control occurs during the Vesting Period and prior to the
Participant’s Date of Termination, then the Target Number of Units will become
fully vested as of the date of such Change of Control. All Units that have
vested as a result of the Change of Control shall be deemed Earned Units for
purposes of applying the formula specified in Appendix A.

(e)

If the Participant’s Date of Termination occurs during the Vesting Period by
reason of the involuntary termination of the Participant’s employment by the
Company or its Subsidiaries without Cause or by the Participant for Good Reason,
and a Change of Control then occurs within two years following the Participant’s
Date of Termination, a number of shares of Stock equal to the portion of the
Target Number of Units forfeited on the Participant’s Date of Termination
(subject to paragraph 5.2(f) of the Plan) shall be issued to the Participant on
a fully vested basis promptly, but in no event later than two and one-half
months after the end of the calendar year in which the Change of Control
occurred.

(f)

For purposes of this Agreement, the term “Permanent and Total Disability” means
the Participant’s inability, due to illness, accident, injury, physical or
mental incapacity or other disability, effectively to carry out his duties and
obligations as an employee of the Company or its Subsidiaries or to participate
effectively and actively as an employee of the Company or its Subsidiaries for
90 consecutive days or shorter periods aggregating at least 180 days (whether or
not consecutive) during any twelve-month period.

(g)

For purposes of this Agreement, a Date of Termination shall be deemed to have
occurred only if on such date the Participant has also experienced a “separation
from service” as defined in the regulations promulgated under Section 409A of
the Internal Revenue Code, as amended (the “Code”).

(h)

For purposes of this Agreement, “Retirement” means the Participant’s separation
from service (as defined in the regulations promulgated under Code Section 409A)
occurring after the Participant has reached age 60 and has completed at least 10
years of Service with the Company and its Subsidiaries.

(i)

For purposes of this Agreement, a Change of Control shall be deemed to have
occurred only if such event would also be deemed to constitute a change in
ownership or effective control, or a change in the ownership of a substantial
portion of the assets, of the Company under Code Section 409A.

Except as otherwise specifically provided, the Company will not have any further
obligations to the Participant under this Agreement if the Participant’s Units
are forfeited as provided herein.

4.

Earned Units. The number of Units subject to this Award that the Participant
will be deemed to have earned (“Earned Units”) and that are eligible for vesting
as of the Vesting Date will be determined by the extent to which the Company has
satisfied the performance-based objectives for the Performance Period ending on
the Determination Date as set forth in Appendix A to this Agreement. The portion
of the Units subject to this Award that will be deemed Earned Units as of the
Vesting Date during the Vesting Period will be determined according to the
formula specified in Appendix A, but in no event will the cumulative number of
Units that are deemed Earned Units exceed the Maximum Number of Units.  Any
Units that are not earned and do not vest as of the Vesting Date will be
forfeited.  Notwithstanding any contrary provision of this Agreement, the
Committee, in its sole discretion, may reduce the number of Earned Units that
would otherwise be deemed vested as of the Vesting Date in recognition of such
performance or other factors that the Committee deems relevant.

2

--------------------------------------------------------------------------------

 

5.

Settlement of Units. After any Units vest pursuant to Section 3, the Company
will promptly, but in no event later than two and one-half months after the
Vesting Date, cause to be issued to the Participant, or to the Participant’s
beneficiary or legal representative in the event of Participant’s death, one
share of Stock in payment and settlement of each vested Unit. Such issuance
shall be evidenced by a stock certificate or appropriate entry on the books of
the Company or a duly authorized transfer agent of the Company, shall be subject
to the tax withholding provisions of Section 6, and shall be in complete
satisfaction of such vested Units. If the Units that vest include a fractional
Unit, the Company will round the number of vested Units down to the nearest
whole Unit prior to issuance of the shares as provided herein. Notwithstanding
the foregoing, if any amount shall be payable with respect to this Award as a
result of the Participant’s “separation from service” at such time as the
Participant is a “specified employee” (as those terms are defined in regulations
promulgated under Code Section 409A) and such amount is subject to the
provisions of Code Section 409A, then no payment shall be made, except as
permitted under Code Section 409A, prior to the first day of the seventh
calendar month beginning after the Participant’s separation from service (or the
date of Participant’s earlier death), or as soon as administratively practicable
thereafter.

6.

Tax Matters. The Committee may require the Participant, or the alternate
recipient identified in Section 5, to satisfy any potential federal, state,
local or other tax withholding liability. Such liability must be satisfied at
the time such Units are settled in shares of Stock. At the election of the
Participant, and subject to such rules and limitations as may be established by
the Committee from time to time, such withholding obligations may be satisfied:
(i) through a cash payment by the Participant, (ii) through the surrender of
shares of Stock that the Participant already owns, (iii) through the surrender
of shares of Stock to which the Participant is otherwise entitled in respect of
the Award under this Agreement; provided, however, that such shares under this
clause (iii) may be used to satisfy not more than the minimum statutory
withholding obligation of the Company or applicable Subsidiary (based on minimum
statutory withholding rates for federal, state and local tax purposes, including
payroll taxes, that are applicable to such supplemental taxable income), or
(iv) any combination of clauses (i), (ii) and (iii); provided, however, that the
Committee shall have sole discretion to disapprove of an election pursuant to
any of clauses (ii)-(iv) and that the Committee may require that the method of
satisfying such an obligation be in compliance with Section 16 of the Exchange
Act (if the Participant is subject thereto) and any other applicable laws and
the respective rules and regulations thereunder. Any fraction of a share of
Stock which would be required to satisfy such an obligation will be disregarded
and the remaining amount due will be paid in cash by the Participant.

7.

Compliance with Laws. Despite the provisions of Section 5 hereof, the Company is
not required to issue or deliver any certificates for shares of Stock if at any
time the Company determines that the listing, registration or qualification of
such shares upon any securities exchange or under any law, the consent or
approval of any governmental body or the taking of any other action is necessary
or desirable as a condition of, or in connection with, the issuance or delivery
of the shares hereunder in compliance with all applicable laws and regulations,
unless such listing, registration, qualification, consent, approval or other
action has been effected or obtained, free of any conditions not acceptable to
the Company.

8.

Restrictive Covenants; Recovery of Payments. Notwithstanding any contrary
provision of this Agreement, the Company may recover the Award granted or paid
under this Agreement to the extent required by the terms of any clawback or
compensation recovery policy adopted by the Company. Furthermore, and in
consideration of the grant of the Award under the terms of this Agreement and in
recognition of the fact that Participant has received and will receive
Confidential Information (as defined in paragraph 8(e)(iv)) during Participant’s
Service with the Company (as defined in paragraph 8(e)(v)), Participant agrees
to be bound by the restrictive covenants set forth in paragraphs 8(a), 8(b),
8(c), and 8(d), below (the “Restrictive Covenants”).  In addition, but subject
to the last sentence of this paragraph, Participant agrees that if Participant
violates any provision of such Restrictive Covenants, then (i) all unvested
Units shall immediately become null and void, and (ii) any shares of Stock
issued upon vesting of any Units at any time prior to or at any time after the
date on which such violation occurred shall immediately become null and void
(collectively, the “Forfeited Shares”). Subject to the

3

--------------------------------------------------------------------------------

 

last sentence of this paragraph, Participant hereby agrees that upon demand from
the Company at any time after discovery of the violation of a Restrictive
Covenant, (A) Participant shall pay to the Company an amount equal to the
proceeds Participant has received from any sales or distributions of Forfeited
Shares, and (B) if Participant still holds all or any part of the Forfeited
Shares at the time the Company makes such demand, Participant shall either (1)
deliver to the Company all such unsold Forfeited Shares or (2) pay to the
Company the aggregate Fair Market Value of such Forfeited Shares as of the date
of the Participant’s receipt of the Company’s demand.  Subject to the last
sentence of this paragraph, by accepting this Agreement, Participant consents to
a deduction from any amounts the Company owes Participant from time to time
(including amounts owed to Participant as wages or other compensation, fringe
benefits, or vacation pay, as well as any other amounts owed to Participant by
the Company), to the extent of the amounts Participant owes the Company under
this Section 8. Whether or not the Company elects to make any set-off in whole
or in part, if the Company does not recover by means of set-off the full amount
Participant owes pursuant to this Section 8, Participant hereby agrees to pay
immediately the unpaid balance to the Company.  Notwithstanding the foregoing,
if and to the extent that a violation of a Restrictive Covenant is curable at
the time of discovery by the Company, Participant will not be deemed to have
violated such Restrictive Covenant unless and until the Company gives
Participant written notice of such violation and Participant fails to cure such
violation within 30 calendar days after receipt of such written notice.

(a)

Confidential Information. Participant acknowledges that during the course of his
or her Service with the Company, he or she has received and will receive
Confidential Information.  Participant further acknowledges that he or she has
received a copy of the Company’s Confidentiality and Nondisclosure
Policy.  Participant acknowledges and agrees that it is his or her
responsibility to protect the integrity and confidential nature of the
Confidential Information, both during and after his or her Service with the
Company, and Participant shall not directly or indirectly use, disclose,
disseminate, or otherwise make available any such Confidential Information,
either during or after the term of his or her Service with the Company, except
as necessary for the performance of his or her duties to the Company or as
expressly permitted in writing by the Company.

(b)

Competitive Activities.  During Participant’s Service with the Company and for
two years after the termination of Participant’s Service for any reason
whatsoever (including Retirement), Participant shall not engage in any
Competitive Activity (as defined in paragraph 8(e)iii)).  Participant’s
obligations under this paragraph 8(b) shall apply in any geographic territory in
which the Company conducts its business during the term of the Participant’s
Service with the Company.  In the event that any portion of this paragraph 8(b)
shall be determined by any court of competent jurisdiction to be unenforceable
because it is unreasonably restrictive in any respect, it shall be interpreted
to extend over the maximum period of time for which it reasonably may be
enforced and to the maximum extent for which it reasonably may be enforced in
all other respects, and enforced as so interpreted, all as determined by such
court in such action.  Participant acknowledges the uncertainty of the law in
this respect and expressly stipulates that this Agreement is to be given the
construction that renders its provisions valid and enforceable to the maximum
extent (not exceeding its express terms) possible under applicable law.  

(c)

Non-Solicitation. During Participant’s Service with the Company and for two
years after the  termination of Participant’s Service for any reason whatsoever,
Participant shall not:

(i)

solicit, induce or attempt to solicit or induce any employee, consultant, or
independent contractor of the Company (each, a “Service Provider”) to leave or
otherwise terminate such Service Provider’s relationship with the Company, or in
any way interfere adversely with the relationship between any such Service
Provider and the Company;

(ii)

solicit, induce or attempt to solicit or induce any Service Provider to work
for, render services to, provide advice to, or supply Confidential Information
or trade secrets of the Company to any third person, firm, or entity;

4

--------------------------------------------------------------------------------

 

(iii)

employ, or otherwise pay for services rendered by, any Service Provider in any
business enterprise with which Participant may be associated, connected or
affiliated;

(iv)

call upon, induce or attempt to induce any current or potential customer,
vendor, supplier, licensee, licensor or other business relation of the Company
for the purpose of soliciting or selling products or services in direct
competition with the Company or to induce any such person to cease or refrain
from doing business with the Company, or in any way interfere with the
then-existing or potential business relationship between any such current or
potential customer, vendor, supplier, licensee, licensor or other business
relation and the Company;

(v)

call upon any entity that is a prospective acquisition candidate that
Participant knows or has reason to know was called upon by the Company or for
which the Company made an acquisition analysis for the purpose of acquiring such
entity; or

(vi)

assist, solicit, or encourage any other person, directly or indirectly, in
carrying out any activity set forth above that would be prohibited by any of the
provisions of this Agreement if such activity were carried out by Participant.
In particular, Participant will not, directly or indirectly, induce any Service
Provider of the Company to carry out any such activity.

(d)

Other Restricted Activities.  During Participant’s Service with the Company and
for two years after the later of (i) termination of Participant’s Service for
any reason whatsoever or (ii) the Vesting Date, Participant shall not engage in
any other activity that is inimical, contrary or harmful to the interests of the
Company including, but not limited to, (i) conduct related to Participant’s
Service with the Company for which either criminal or civil penalties against
Participant may be sought, (ii) violation of Company policies, including,
without limitation, the Company's insider trading policy, or (iii) participating
in a hostile takeover attempt.

(e)

Definitions. For purposes of this Section 8, the following terms shall have the
following definitions:

(i)

The term “Company” shall include any Subsidiary of the Company that may exist at
a given time.

(ii)

The term “Competing Business” shall mean any business activities that are
directly or indirectly competitive with the business conducted by the Company or
its Subsidiaries at or prior to the date of the termination of Participant’s
Service, all as described in the Company’s periodic reports filed pursuant to
the Exchange Act (e.g., the Company’s Annual Report on Form 10-K) or other
comparable publicly disseminated information.

(iii)

The term “Competitive Activity” shall mean directly or indirectly investing in,
owning, operating, financing, controlling, or providing services that are the
same as or similar to a Competing Business (as defined in paragraph 8(e)ii)) if
the nature of such services are similar in position scope and geographic scope
to any position held by Participant during the last two years of his or her
employment with the Company, such that Participant’s engaging in such services
on behalf of a Competing Business does or may pose competitive harm to the
Company, provided that passive investments of less than 2% ownership interest in
any entity that is a Competing Business will not be considered to be a
“Competitive Activity.”

(iv)

The term “Confidential Information” has the meaning set forth in the Company’s
Confidentiality and Nondisclosure Policy.  Confidential Information includes not
only information contained in written or digitized Company documents but also
all such information that Participant may commit to memory during the course of
his or her Service with the Company. “Confidential Information” does not include
information that is available in reasonably similar form to the general public
through no fault of Participant, or that was received by Participant outside of
the Company, without an obligation of confidentiality.

5

--------------------------------------------------------------------------------

 

(v)

Participant will be deemed to be in “Service” to the Company so long as he or
she renders continuous services on a periodic basis to the Company in the
capacity of an employee, director, consultant, independent contractor, or other
advisor (but, in the case of Participant’s continued Service as a consultant,
independent contractor, or other advisor, only as determined by the Committee or
the Board, in its sole and absolute discretion, following Participant’s initial
Service as an employee or director).  

(f)

Equitable Relief; Enforceability.  By accepting this Agreement and the Units
granted hereby, Participant agrees that the Restrictive Covenants set forth in
this Section 8 are reasonable and necessary to protect the legitimate interests
of the Company. In the event a violation of any of the restrictions contained in
this Section 8 is established, the Company shall be entitled to seek enforcement
of the provisions of this Section 8 through proceedings at law or in equity in
any court of competent jurisdiction, including preliminary and permanent
injunctive relief.  In the event of a violation of any provision of subsection
(b), (c), or (d) of this Section 8, the period for which those provisions would
remain in effect shall be extended for a period of time equal to that period
beginning when such violation commenced and ending when the activities
constituting such violation have been finally terminated in good
faith.  Participant is aware that there may be defenses to the enforceability of
the Restrictive Covenants set forth in this Section 8, based on time or
territory considerations, and Participant knowingly, consciously, intentionally,
entirely voluntarily, and irrevocably waives any and all such defenses and
agrees that he or she will not assert the same in any action or other proceeding
brought by the Company for the purpose of enforcing the Restrictive Covenants.  

9.

No Right to Employment. Nothing herein confers upon the Participant any right to
continue in the employ of the Company or any Subsidiary.

10.

Nontransferability. Except as otherwise provided by the Committee or as provided
in Section 5, and except with respect to shares of Stock issued in settlement of
vested Units, the Participant’s interests and rights in and under this Agreement
may not be assigned, transferred, exchanged, pledged or otherwise encumbered
other than as designated by the Participant by will or by the laws of descent
and distribution. Issuance of shares of Stock in settlement of Units will be
made only to the Participant; or, if the Committee has been provided with
evidence acceptable to it that the Participant is legally incompetent, the
Participant’s personal representative; or, if the Participant is deceased, to
the designated beneficiary or other appropriate recipient in accordance with
Section 5 hereof. The Committee may require personal receipts or endorsements of
a Participant’s personal representative, designated beneficiary or alternate
recipient provided for herein, and the Committee shall extend to those
individuals the rights otherwise exercisable by the Participant with regard to
any withholding tax election in accordance with Section 6 hereof. Any effort to
otherwise assign or transfer any Units or any rights or interests therein or
thereto under this Agreement will be wholly ineffective, and will be grounds for
termination by the Committee of all rights and interests of the Participant and
his or her beneficiary in and under this Agreement.

11.

Administration and Interpretation. The Committee has the authority to control
and manage the operation and administration of the Plan and to make all
interpretations and determinations necessary or appropriate for the
administration of the Plan and this Agreement, including the enforcement of any
recovery of payments pursuant to Section 8 or otherwise. Any interpretations of
the Plan or this Agreement by the Committee and any decisions made by it under
the Plan or this Agreement are final and binding on the Participant and all
other persons. Any inconsistency between this Agreement and the Plan shall be
resolved in favor of the Plan.

12.

Governing Law. This Agreement and the rights and obligations hereunder shall be
governed by and construed in accordance with the laws of the state of Delaware,
without regard to principles of conflicts of law of Delaware or any other
jurisdiction.

13.

Sole Agreement. Notwithstanding anything in this Agreement to the contrary, the
terms of this Agreement shall be subject to all of the terms and conditions of
the Plan (as the same may be

6

--------------------------------------------------------------------------------

 

amended in accordance with its terms), a copy of which may be obtained by the
Participant from the office of the Secretary of the Company. In addition, this
Agreement and the Participant’s rights hereunder shall be subject to all
interpretations, determinations, guidelines, rules and regulations adopted or
made by the Committee from time to time pursuant to the Plan. This Agreement is
the entire agreement between the parties to it with respect to the subject
matter hereof, and supersedes any and all prior oral and written discussions,
commitments, undertakings, representations or agreements (including, without
limitation, any terms of any employment offers, discussions or agreements
between the parties).

14.

Binding Effect. This Agreement will be binding upon and will inure to the
benefit of the Company and the Participant and, as and to the extent provided
herein and under the Plan, their respective heirs, executors, administrators,
legal representatives, successors and assigns.

15.

Amendment and Waiver. This Agreement may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement
between the Company and the Participant without the consent of any other
person. No course of conduct or failure or delay in enforcing the provisions of
this Agreement will affect the validity, binding effect or enforceability of
this Agreement.

IN WITNESS WHEREOF, the Company has duly executed this Agreement as of the Award
Date.

Very truly yours,

UNITED STATIONERS INC.

By:

[g20150423195150332828.jpg]

Charles Crovitz

Chairman of the Board

 

7

--------------------------------------------------------------------------------

 

APPENDIX A

Performance-Based Restricted Stock Unit Award Agreement

Earned Units and Performance-Based Objectives

Vesting Period: March 15, 2015 through March 1, 2018

The determination of the number of Units that will be earned and vested as of
the Vesting Date as provided in Section 4 of the Agreement will be determined as
follows:

1.

The Company’s Cumulative Net Income (as defined below) and Working Capital
Efficiency (as defined below) for the Performance Period beginning on January 1,
2015 and ending on the Determination Date will be calculated.

2.

Based on that actual Cumulative Net Income and Working Capital Efficiency, the
Performance Factors for the Performance Period will be determined from the
following table by determining where each of the Company’s actual Cumulative Net
Income and Working Capital Efficiency falls relative to the goals specified in
the applicable column of the table below, and then selecting the corresponding
Performance Factor. If the Company’s actual Cumulative Net Income and/or Working
Capital Efficiency for the Performance Period is between two amounts shown in
the applicable column of the table, the corresponding Performance Factor will be
determined by linear interpolation between the two relevant Performance Factors
shown in the table. If actual Cumulative Net Income and/or Working Capital
Efficiency for the Performance Period is less than or equal to the Minimum
amount specified, the corresponding Performance Factor is zero, and if actual
Cumulative Net Income and/or Working Capital Efficiency for the Performance
Period is greater than the Maximum amount specified, the corresponding
Performance Factor will be equal to the percentage specified for the Maximum
amount.

Company’s Cumulative Net Income and Working Capital Efficiency
Goals and Corresponding Performance Factors during the Performance Period

 

Performance Period ending December 31, 2017

December 31, 2015

 

 

Cumulative

Net Income Goal

 

Perf. Factor

 

Working Capital Efficiency Goal

 

Perf. Factor

Minimum

 

$364.8M

 

0%

 

16.48%

 

0%

Target

 

$396.9M

 

100%

 

15.73%

 

100%

Maximum

 

$413.6M

 

200%

 

14.98%

 

200%

 

3.

The number of Earned Units during the Performance Period that will vest as of
the Vesting Date will be calculated using the following formula:

(Performance Factor for Cumulative Net Income x Target Number of Units x 0.75) +

(Performance Factor for Working Capital Efficiency x Target Number of Units x
0.25) where:

 

·

“Performance Factor for Cumulative Net Income” and “Performance Factor for
Working Capital Efficiency” are the percentages determined as provided in item 2
above; and

 

·

“Target Number of Units” is the number associated with that term in Section 1 of
the Agreement.

 

4.

For purposes of this Appendix A, the Company’s “Working Capital Efficiency” for
the Performance Period shall mean the monthly average of total current assets
(excluding cash and cash equivalents) less total current liabilities (excluding
short term debt), divided by net sales, and the Company’s “Cumulative Net
Income” for the Performance Period shall mean the sum of the net income for each
of the three years in such period, all as reported on the Company’s 2015 through

A-1

 

--------------------------------------------------------------------------------

 

2017 audited financial statements and re-calculated based on accounting
standards promulgated by the Financial Accounting Standards Board or similar
accounting standards body in place as of December 31, 2014, and adjusted to
eliminate the effects of any and all of the following (net of any tax effects):
(i) write-offs of previously capitalized financing costs; (ii) subsidiary
charitable contributions to the United Stationers Charitable Foundation; (iii)
projected impacts on financial results of any acquisition or disposition
(including liquidation of at least 90% of the assets) of any business during the
Performance Period as reflected in the final financial valuation of the
transaction presented to the Board prior to the Board’s approval of the
transaction; (iv) impairment of goodwill and other intangible assets (as defined
by ASC 350); (v) curtailment, settlement or termination of any of the Company’s
pension plans (as defined in ASC 715); (vi) litigation or claim judgments and
settlements; and (vii) restructuring costs (as defined by ASC 420) and
extraordinary items (as defined by ASC 225) identified in the Company’s audited
financial statements, including footnotes.

5.

Examples:

·

Assume the following facts: (i) the Target Number of Units is 15,000; (ii) the
Company’s actual Cumulative Net Income for the Performance Period was half-way
between the Minimum Amount and the Target Amount, resulting in a Performance
Factor for Cumulative Net Income of 50%; and (iii) the Company’s actual Working
Capital Efficiency for the Performance Period was half-way between the Minimum
Amount and the Target Amount, resulting in a Performance Factor for Working
Capital Efficiency of 50%.  Under these facts, the number of Earned Units that
would vest as of the Vesting Date would be:

(0.50 x 15,000 x 0.75) + (0.50 x 15,000 x 0.25) = 5,625 + 1,875 = 7,500

·

Assume the following facts: (i) the Target Number of Units is 10,000; (ii) the
Company’s actual Cumulative Net Income for the Performance Period was half-way
between the Target Amount and the Maximum Amount, resulting in a Performance
Factor for Cumulative Net Income of 150%; and (iii) the Company’s actual Working
Capital Efficiency for the Performance Period was half-way between the Target
Amount and the Maximum Amount, resulting in a Performance Factor for Working
Capital Efficiency of 150%.  Under these facts, the number of Earned Units that
would vest as of the Vesting Date would be:

(1.50 x 10,000 x 0.75) + (1.50 x 10,000 x 0.25) = 11,250 + 3,750 =15,000

·

Assume the following facts: (i) the Target Number of Units is 20,000; (ii) the
Company’s actual Cumulative Net Income for the Performance Period was 60% of the
way between the Minimum Amount and the Target Amount, resulting in a Performance
Factor for Cumulative Net Income of 60%; and (iii) the Company’s actual Working
Capital Efficiency for the Performance Period was 70% of the way between the
Target Amount and the Maximum Amount, resulting in a Performance Factor for
Working Capital Efficiency of 170%.  Under these facts, the number of Earned
Units that would vest as of the Vesting Date would be:

(0.60 x 20,000 x 0.75) + (1.70 x 20,000 x 0.25) = 9,000 + 8,500 =17,500

A-2

 